     Case 3:18-cv-02391-BTM-WVG Document 44 Filed 09/24/20 PageID.827 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    RAUL ARELLANO,                                      Case No.: 18-CV-2391-BTM-WVG
12                                       Plaintiff,
                                                          ORDER ON EX PARTE
13    v.                                                  APPLICATION TO CONTINUE
                                                          MANDATORY SETTLEMENT
14    DR. MICHAEL BALBIN SANTOS, et
                                                          CONFERENCE AND DISCOVERY
      al.,
15                                                        CUT-OFF DATE
                                      Defendants.
16
17
            On September 22, 2020, Defendants filed the instant Ex Parte Application to
18
      Continue Mandatory Settlement Conference and Discovery Cut-Off Date (“Ex Parte
19
      Application”). (Doc. No. 43.) Having reviewed and considered the basis of Defendants’
20
      filing, the Court finds good cause exists to continue by sixty (60) days both the October 5,
21
      2020 Mandatory Settlement Conference (“MSC”) and the October 2, 2020 fact discovery
22
      cut off. Accordingly, the Court GRANTS Defendants’ Ex Parte Application in its entirety.
23
      The Court CONTINUES the fact discovery cut-off to Monday, November 30, 2020 and
24
      the MSC to Monday, December 7, 2020 at 9:00 a.m. All other deadlines as set forth in
25
      the Court’s April 7, 2020 Scheduling Order Regulating Discovery and Other Pre-Trial
26
      Proceedings (Doc. No. 28) remain in effect.
27
            For purposes of the December 7, 2020 MSC, Plaintiff shall appear telephonically as
28

                                                      1
                                                                               18-CV-2391-BTM-WVG
     Case 3:18-cv-02391-BTM-WVG Document 44 Filed 09/24/20 PageID.828 Page 2 of 4



 1    previously set forth in the operative April 7, 2020 Scheduling Order. Defendants remain
 2    responsible for making all necessary arrangements to ensure Plaintiff’s telephonic
 3    appearance at the MSC, consistent with the Court’s April 7, 2020 Order. (Doc. No. 28.)
 4    Concurrently, Defendants are ORDERED to appear via video conference through the
 5    Zoom platform, in light of the ongoing COVID-19 pandemic and Chief Judge Order No.
 6    40, suspending personal appearances in civil proceedings including the instant MSC.
 7    Defense counsel shall follow the below procedures to timely appear via video conference
 8    before this Court on December 7, 2020 at 9:00 a.m. for the MSC in this matter:
 9          1.      Appearing Via Zoom Video Conference Platform for Mandatory
10    Settlement Conference:
11               a. The Court will use its official Zoom video conferencing account to hold the
12                  MSC. IF YOU ARE UNFAMILIAR WITH ZOOM: Zoom is available
13                  on   computers     through     a       download   on   the    Zoom     website
14                  (https://zoom.us/meetings) or on mobile devices through the installation of a
15                  free app.1 Joining a Zoom conference does not require creating a Zoom
16                  account, but it does require downloading the .exe file (if using a computer) or
17                  the app (if using a mobile device). Participants are encouraged to create an
18                  account, install Zoom and familiarize themselves with Zoom in advance of
19                  the MSC.2 There is a cost-free option for creating a Zoom account.
20               b. Prior to the start of the MSC, the Court will e-mail each MSC participant an
21                  invitation to join a Zoom video conference. Again, if possible, participants
22                  are encouraged to use laptops or desktop computers for the video conference,
23                  as mobile devices often offer inferior performance. Participants shall join the
24
25
26    1
             If possible, participants are encouraged to use laptops or desktop computers for the
27    video conference, as mobile devices often offer inferior performance.
      2
             For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
28    us/categories/200101697-Getting-Started

                                                       2
                                                                                 18-CV-2391-BTM-WVG
     Case 3:18-cv-02391-BTM-WVG Document 44 Filed 09/24/20 PageID.829 Page 3 of 4



 1                video conference by following the ZoomGov Meeting hyperlink in the
 2                invitation. Participants who do not have Zoom already installed on their
 3                device when they click on the ZoomGov Meeting hyperlink will be
 4                prompted to download and install Zoom before proceeding. Zoom may
 5                then prompt participants to enter the password included in the invitation. All
 6                participants will be placed in a waiting room until the MSC begins.
 7             c. Each participant should plan to join the Zoom video conference at least five
 8                minutes before the start of the MSC to ensure that the MSC begins promptly
 9                at 9:00 a.m. The Zoom e-mail invitation may indicate an earlier start time,
10                but the MSC will begin at the Court-scheduled time.
11             d. No later than November 30, 2020, counsel for Defendants shall send an e-
12                mail to the Court at efile_Gallo@casd.uscourts.gov containing the following:
13                    i. The name and title of each participant, including all parties and party
14                       representatives with full settlement authority, claims adjusters for
15                       insured defendants, and the primary attorney(s) responsible for the
16                       litigation;
17                   ii. An e-mail address for each participant to receive the Zoom video
18                       conference invitation; and
19                   iii. A telephone number where each participant may be reached so that
20                       if technical difficulties arise, the Court will be in a position to proceed
21                       telephonically instead of by video conference.
22          All participants shall display the same level of professionalism during the MSC and
23    be prepared to devote their full attention to the MSC as if they were attending in person.
24    Because Zoom may quickly deplete the battery of a participant’s device, each participant
25    should ensure that their device is plugged in or that a charging cable is readily available
26    during the video conference.
27          Questions regarding this case may be directed to the undersigned’s Research
28    Attorney at (619) 557-6384. Please consult the undersigned’s Chambers Rules, which are

                                                   3
                                                                                18-CV-2391-BTM-WVG
     Case 3:18-cv-02391-BTM-WVG Document 44 Filed 09/24/20 PageID.830 Page 4 of 4



 1    available on the Court’s website, before contacting chambers with any questions.
 2          IT IS SO ORDERED.
 3    Dated: September 24, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                            18-CV-2391-BTM-WVG
